DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on March 23rd, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search/and or examination burden on the examiner. This is not found persuasive because as explained in the restriction requirement, there would be a burden. Searching for the optical system by itself is a much wider search, as it can include various optical devices that would not be present in a vehicle but still meet the limitations of claim 1. The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 21 and 22 have been withdrawn.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on December 29th, 2017 (KR 10-2017-0184324 & KR 10-2017-0184323). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a retro-focus type optical system is formed in one of a horizontal or a vertical direction, and a telephoto type optical system is formed in the other of the horizontal direction or the vertical direction” is unclear and renders the claim indefinite. Specifically, it is unclear if the retro-focus and telephoto optical systems correspond to the entire optical system or if there are two sub-systems in the system which each have a different type, like a first lens group having telephoto properties and a second lens group having retro-focus properties. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “an optical system is formed in a horizontal and vertical directions”. 
Regarding claim 9, the limitation “an overall horizontal field of view . . . an overall vertical field of view . . . are greater than or equal to 4 and less than or equal to 20” is unclear and renders the claim indefinite. Specifically, it is not clear what the units for 4 and 20 must be here, degrees? Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “an overall horizontal field of view and an overall vertical field of view exist”. 
Regarding claim 20, the limitation “a mean refractive index of all lenses included in the optical system is between 1.6 and 1.8, inclusive” is unclear and renders the claim indefinite. Specifically, it is unclear what inclusive means here. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a mean refractive index of all lenses included in the optical system exists”.

Regarding claims 2-8 and 10-19, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 9-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizouchi et al. (US 5,905,597).
Regarding claim 1, Mizouchi teaches an optical system comprising a plurality of lenses, 
	wherein a horizontal field of view and a vertical field of view of the optical system are different from each other, and an overall horizontal effective focal length (EFL) of the optical system and an overall vertical EFL of the optical system are different from each other (See, e.g., column 2 lines 30-50 and column 4 lines 17-36 which explain the focal lengths are different for the lens system in the horizontal/vertical directions, and note that the field of view is also different, as the aspect ratio is also different for the two directions), and 	
	wherein a retro-focus type optical system is formed in one of a horizontal direction or a vertical direction, and a telephoto type optical system is formed in the other of the horizontal direction or the vertical direction (Note that this limitation is met in light of the 112 rejection above because there is an optical system in the horizontal and vertical directions).
Regarding claim 2, Mizouchi teaches the device set forth above and further teaches wherein one or more surfaces of the optical system include a saddle shape which is vertically convex and horizontally concave or vertically concave and horizontally convex (See, e.g., column 4 lines 27-36 which explain this).
Regarding claim 3, Mizouchi teaches the device set forth above and further teaches wherein a ratio of the horizontal field of view to the vertical field of view is greater than 1:1 and less than or equal to 4:1 (See, e.g., column 4 lines 17-21 which explain that the aspect ratio can be +/- 20% from 1:1 which includes values within this range). 
Regarding claim 9, Mizouchi teaches the device set forth above and further teaches wherein an overall horizontal field of view of the optical system and an overall vertical field of view of the optical system are greater than or equal to 4 and less than or equal to 20 (Note that this limitation is met in light of the 112 rejection above because the horizontal and vertical fields of view exist).
Regarding claim 10, Mizouchi teaches the device set forth above and further teaches wherein a distortion is generated such that a pixel size of an image formed by light that passes through the plurality of lenses gradually increases or decreases from a center toward an edge to be distorted (See, e.g., the abstract and note that there is necessarily some degree of distortion in a lens system such as this, even if minimal), wherein in the distortion, a horizontal distortion level and a vertical distortion level are different from each other (Note that with the lens configuration explained herein, there would necessarily be different levels of distortion vertically and horizontally, even if minimal), and wherein an anamorphic surface of the optical system from which the light is emitted includes a saddle shape which is horizontally concave and vertically convex or horizontally convex and vertically concave (See, e.g., column 4 lines 27-36 which explain this, note that numerical embodiment 1 at least one of the y-toric surfaces, which are anamorphic, is a surface that emits light towards the IP).
Regarding claim 11, Mizouchi teaches the device set forth above and further teaches wherein the pixel size of the image gradually increases or decreases toward lateral or vertical edges (Note that as there is distortion present this is necessarily true as it covers all the scenarios).
Regarding claim 12, Mizouchi teaches the device set forth above and further teaches wherein the distortion is generated based on the shape of the anamorphic surface of the optical system (Note that as explained above, there is necessarily some distortion caused by the anamorphic surfaces in the lens system, even if minimal).
Regarding claim 20, Mizouchi teaches the device set forth above and further teaches wherein a mean refractive index of all lenses included in the optical system is between 1.6 and 1.8, inclusive (Note that this limitation is met in light of the 112 rejection above because a mean refractive index of all lenses included in the optical system exists).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-8, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizouchi et al. (US 5,905,597).
Regarding claim 4, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein the overall EFL of the optical system (Fx) and the overall vertical EFL of the optical system (Fy) satisfy an equation 0.41 ≤ Fx/Fy ≤ 0.57. However, the ratio of focal lengths in the system corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the ratio of focal lengths directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of focal lengths to be within the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 5, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein a horizontal EFL of lenses (fx) except a lens closest to a light source and the overall horizontal EFL of the optical system (Fx) satisfy an equation 1.63 ≤ fx/Fx ≤ 2.49. However, the ratio of these focal lengths in the system corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the ratio of these focal lengths directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of these focal lengths to be within the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 6, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein a vertical EFL of lenses (fy) except a lens closest to a light source and the overall vertical EFL of the optical system (Fy) satisfy an equation 1.5 ≤ fy/Fy ≤ 2.49. However, the ratio of these focal lengths in the system corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the ratio of these focal lengths directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of these focal lengths to be within the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 7, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein a horizontal EFL of a lens closest to a light source (Ffir_x) and a vertical EFL of a lens closest to a light source (Ffir_y) satisfy an equation 0.83 ≤ Ffir_x / Ffir_y ≤ 1.2. However, the ratio of these focal lengths in the system corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the ratio of these focal lengths directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of these focal lengths to be within the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 8, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein a numerical aperture (NA) is greater than or equal to 0.7. However, the value of the NA corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the value of the NA directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the NA to be within the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 18, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein a thickness of a first lens of the optical system (dfirst) and a diameter of the lens (Dfirst) satisfy an equation 0.75 ≤ dfirst/Dfirst ≤ 1.45. However, this ratio corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this ratio directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify this ratio to be within the claimed range for the purpose of optimizing the optical performance of the device.
Regarding claim 19, Mizouchi teaches the device set forth above but lacks an explicit disclosure wherein a first lens of the optical system on which the light is incident has an abbe number that is greater than or equal to 45. However, the abbe number of this lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the abbe number of this lens directly impacts the optical properties and performance of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abbe number of this lens to be within the claimed range for the purpose of optimizing the optical performance of the device.

Allowable Subject Matter
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein a horizontal curvature of the anamorphic surface (Clas_x) and a vertical curvature of the anamorphic surface (Clas_y) of the optical system satisfy an equation -18.4 ≤ Clas_x/Clas_y ≤ 6.3.
Regarding claim 14, the prior art, alone or in combination, fails to teach wherein the anamorphic surface (las) of the optical system satisfies an equation -5767.4 ≤ Zlas_x/Zlas_y ≤ 256.8, wherein z = ½*c*s0.12, c is a curvature, and s0.1 is a sag value from a lens center to 1/10 of a height of a lens with the anamorphic surface, and wherein x denotes the horizontal direction and y denotes a vertical direction.
Regarding claim 15, the prior art, alone or in combination, fails to teach wherein the anamorphic surface (las) of the optical system satisfies an equation 0.7 x 10-9 ≤ (Klas_x * c3las_x)/D4las) ≤ 1.65 x 10-8 wherein K is a conic constant, c is curvature, and D is diameter of a lens with the anamorphic surface, and wherein x denotes the horizontal direction and y denotes the vertical direction.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein the anamorphic surface (las) of the optical system satisfies an equation 0.7 x 10-10 ≤ 8Alas_x )/D4las ≤ 1.3 x 10-9 wherein A is an aspherical fourth-order constant, and D is diameter of a lens with the anamorphic surface, and wherein x denotes the horizontal direction and y denotes a vertical direction.
Regarding claim 17, the prior art, alone or in combination, fails to teach wherein the anamorphic surface (las) of the optical system satisfies an equation 4.5 ≤ (Klas_x*c3las_x + 8Alas_x)/(Klas_y*c3las_y + 8Alas_y) ≤ 210 wherein K is a conic constant, c is curvature, and A is an aspherical fourth-order constant, and wherein x denotes the horizontal direction and y denotes a vertical direction.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872